EXHIBIT 10.1

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION FOR FISCAL 2009

Compensation: Non-employee directors shall receive the following remuneration:

 

Cash retainer

   $80,000

Lead Director retainer

   $25,000

Committee fee (non-Audit Committee)

   $10,000 per committee

Audit Committee fee

   $15,000

Committee Chair fee (non-Audit Committee)

   $20,000

Audit Committee Chair fee

   $25,000

Deferred Stock Payment

   $60,000

Stock Options

  

$55,000 as of the date of grant using a

Black-Scholes calculation to determine fair value.

 

--------------------------------------------------------------------------------

Directors may elect to defer payment of their fees under one or more of the
following arrangements:

 

Deferred Cash Plan:

   Directors may defer cash fees and other cash compensation into a deferred
compensation plan. Interest adjusts annually. Amounts deferred are payable after
the director leaves the Board either in lump sum or over time.

Deferred Stock Plan:

   The annual deferred stock payment is automatically placed in the Deferred
Stock Plan. Directors may also elect to have all cash fees credited into the
Deferred Stock Plan, in which case the director will receive a 10 percent
increase in that compensation. Dividends are credited to the directors’ accounts
and reinvested in Company stock. Payouts are in the form of stock, either in
lump sum or over time after the director leaves the Board.